OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The Appellate Division properly found that the parties had manifested their assent to a renewal lease with a term commencing on March 3, 1979. Plaintiff, having executed and returned four copies of a Board of Estimate resolution which expressly recited that commencement date and which had been transmitted with a letter advising that signing the resolution would constitute the lease renewal *904agreement, expressed its intent by its actions. When this execution of the agreement is viewed in combination with plaintiff’s acceptance of the reduced rental amount provided under the renewal lease, it becomes apparent that there was mutual assent to a March 3, 1979 commencement provision. Plaintiff’s letter of September 17, 1979 expressing its understanding of the commencement time could thus be disregarded.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.